Citation Nr: 0531170	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  96-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1996 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Philadelphia, Pennsylvania 
(hereinafter RO).  In October 2002, a hearing was held at the 
RO before the Acting Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

Additional development and processing requested by the Board, 
including as directed in a September 2003 remand, has been 
accomplished, and this case is now ready for appellate 
review. 

FINDING OF FACT

The weight of the evidence is against a conclusion that the 
veteran has a current disability that is the result of a 
psychiatric disorder acquired as a result of service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a May 2004 letter, the RO informed the veteran of the 
provisions of the VCAA.  
More specifically, this letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issue on appeal but that had to 
provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued detailed December 2000 and January 
2005 supplemental statements of the case (SSOCs), in which 
the veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the December 2000 and January 2005 SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for a psychiatric disorder.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the December 2000 and January 2005 SSOCs 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background 

Private clinical records dated prior to the veteran's 
entrance to service in April 1974 include reports from 
hospitalization at a private medical facility from January 
1972 to February 1972 with a discharge diagnosis of "drug 
and chemical abuse and adjustment reaction of adolescence."  
Additional psychiatric inpatient treatment from February to 
March 1972 followed an overdose, described as "not severe," 
of Thorazine.  The reports from this hospitalization reflect, 
in addition to the diagnoses noted during the previous 
hospitalization, depressive reaction and characterologic 
(unsocialized) features.  Another period of inpatient 
psychiatric treatment from April to June 1972 resulted in a 
final diagnosis of adjustment reaction of adolescence and 
drug abuse.  These reports indicated that the veteran had 
problems with "running away" and using drugs, with frequent 
encounters with the police, including following a suicide 
attempt at one point after being intoxicated on lighter 
fluid.  

Despite the pre-service history set forth above, the veteran 
denied a past history of psychiatric problems on an April 
1974 Report of Medical History, and the physical  examination 
conducted at that time did not refer to any psychiatric 
disabilities.  The service medical records otherwise reflect 
treatment in August 1974 for an overdose of Tedral, with the 
veteran stating that he took these pills because, although he 
did not want to die, he saw "no way out" of his problems 
with loneliness and depression.  The reports from the August 
1974 treatment noted that the veteran's problems were partly 
do to waiting to be shipped overseas.  The veteran reported 
auditory hallucinations in the past involving people calling 
his name, but that these had not bothered him and had not 
occurred recently.  

Following the August 1974 treatment, it was recommended that 
the veteran be separated from service "as expeditiously as 
possible" due to the severity of his "character and 
behavior disorder," which the examiner stated was not likely 
to be improved by counseling.  He noted specifically that, 
"[t]he continued stress of military life could result in 
this man becoming seriously psychiatrically ill.  If 
separation cannot be accomplished within a week's time, it is 
strongly recommended that this man be given excess leave to 
await separation rather than be subjected to the continued 
stress of military life."  Nonetheless, the veteran was 
returned to duty with a psychiatric illness diagnosed as 
"[i]nadequate personality, chronic, severe; manifested by 
ineffectual response to emotional, social, intellectual, and 
physical stress, suicide gesture, anxiety and depression."  
This condition was said to have not been incurred in line of 
duty and to have existed prior to service.  

Thereafter, the service medical records from the veteran's 
active duty reflect the veteran requesting treatment in a 
mental hygiene clinic in March 1976, at which time the 
veteran stated that he suffered from "the shakes."  It was 
remarked at that time that this condition was due to 
"chronic inappropriate reaction to mild stress."  In 
February 1977, the veteran was treated for a laceration in 
the elbow area after putting his arm through a plate glass 
window.  There was a reference to this being a "suicide 
attempt." It was noted at that time that the veteran 
expressed anxiety over the injury and associated problems 
with his ability to work.  No further pertinent treatment 
during active duty is demonstrated, and the December 1976 
separation examination did not reflect any psychiatric 
disabilities.  

The pertinent evidence after the veteran's separation from 
active duty include reports from an examination for ROTC 
purposes in June 1982 and a medical history compiled at that 
time that do not reflect any reference to psychiatric 
problems.  Thereafter, the evidence reflects treatment, 
including on an inpatient basis, for variously diagnosed 
psychiatric problems beginning in the early 1990s, with the 
diagnoses including major depression, panic disorder, 
adjustment disorder, personality disorder (not otherwise 
specified) and obsessive compulsive disorder.  There reports 
also reflect the veteran overdosing on Valium.  

The post service evidence includes medical opinions of record 
addressing the issue of whether the veteran has a current 
acquired psychiatric disorder that is the result of service.  
These include a November 1996 opinion from a treating 
psychiatrist (who indicated he was a Lieutenant Colonel, 
USAR) of the veteran, who noted that he had reviewed the 
relevant military and civilian medical records.  This 
psychiatrist found that the veteran "first decompensated 
under the stress of routine military life" and that the 
veteran's symptoms had progressed thereafter to the point of 
a "full expression of a bipolar affective disorder and a 
severe OCD [obsessive compulsive disorder] with panic 
attacks."  He stated further that as a "former military 
psychiatrist," he had "participated [in] a substantial 
number of medical board proceedings and board reviews" and 
that he was thus "aware of the fine line between service 
connection and pre-existing conditions."  Thereafter, he 
opined as follows: 

In this veteran's case, I believe that he 
meets criteria for:  (a) service 
connection as the precipitant to protean 
symptoms; (b) chronicity and continuity 
(in which the diagnosis is made at a 
later date but symptoms were present fro 
the covered service time); and (c) 
reasonable doubt.  

Another opinion of record dated in April 2000, rendered by a 
VA psychologist who reviewed the claims file and performed a 
psychological assessment, was as follows: 

The short answer is that the veteran's 
pre-existing  condition, probably a 
Borderline Personality Disorder, 
predisposed him to a Bipolar Affective 
Disorder rather than PTSD.  This 
proposition is equivalent to saying that 
the Affective Disorder was aggravated by 
his military service.  

In June 2000, the same VA psychologist who rendered the above 
opinion stated that his impression, after interviewing the 
veteran and reading the claims file again, "remains that the 
veteran decompensated under the stress of military life, the 
he joined at an early impressionable age, that he was raised 
by a military father, and that there is chronicity and 
continuity of bipolar psychiatric symptoms [since service] in 
this veteran."  

At the same time as the above opinion was rendered, a VA 
psychiatrist reviewed the pertinent clinical history and 
concluded as follows.  First, he stated that he was unable to 
determine from the veteran's service medical records whether 
the veteran had in fact attempted to commit suicide, noting 
that "punching glass is not a classical suicide attempt."  
He indicated that he did not review the pre-service reports 
of hospitalization, apparently, as he said a review of these 
record "would be helpful."  This psychiatrist also said his 
review of the claims file revealed "no evidence of any 
psychosis while in the military as far as I can determine."  
The examiner doubted the veteran's bipolar disorder was 
related to his character and behavioral disorder, and stated 
that the veteran's "charact[ero]logic symptoms in the 
service [are] felt to be unrelated to an independent Axis I 
psychiatric diagnosis.  It appears that the veteran's 
character and behavioral disorder is unrelated to the 
psychiatric disability that he experienced many years after 
the service."  This psychiatrist also stated that the 
veteran's bipolar disorder and personality disorder were 
"not felt to be etiologically directly connected."    

At the October 2002 hearing before the undersigned, the 
veteran stated that during his active duty, there were 
periods in which he would be a "very good soldier," but 
that there were times he would "hit bottom for some reason 
or another."  In hindsight, he attributes these episodes to 
depression.  With regard to the incident during service in 
which he put his arm through a plate glass window, the 
veteran stated "I really can't give any reason, I really 
don't know why, why it happened."  After the incident, he 
testified that he ran into his room and locked the door and 
stated "looking back[,] I believe that i really had not 
intention o[f] coming back out.  It meant that I would have 
died there and that probably would have happened."  As such, 
his testimony was that this episode represented a suicide 
attempt.  He testified that he did not receive any 
psychiatric counseling after this incident or at any other 
time during service. 

Thereafter, the Board requested additional review of the 
claims file by a psychiatrist to determine if the veteran has 
a current psychiatric disorder as a result of service, to 
include by way of aggravation.  Such an opinion was 
accomplished in July 2003.  After a discussion of the 
pertinent in-service and post-service evidence, to include  
instances in service in which the veteran received military 
discipline for failure to appear at his appointed duty and 
destruction of government property and records in which the 
veteran admitted drug and alcohol use, this opinion was as 
follows:   

In conclusion, it is likely that this 
veteran has an underlying personality 
disorder not otherwise specified with 
antisocial, narcissistic, and borderline 
features (cluster "B").  This would be 
my suspicion as to his primary diagnosis.  
The issue of auditory hallucinations 
heard once could be easily attributed to 
his borderline personality, or some other 
drug-related symptom (of LSD, say).  
Polysubstance dependence and alcoholism 
have been problems that pre-date his 
service and which might have benefit[t]ed 
from the discipline the military could 
have provided him had he not chosen to 
continue engaging in his own willful 
misconduct . . . Dysthymia is likely, 
given his Axis II personality variables, 
though  cannot exclude the possibility of 
a drug-induced (or organic) mood disorder 
with impaired impulse control issues.  I 
remain unconvinced that this veteran's 
symptoms in the service were 'caused' by 
the service, exacerbated by the service, 
or are related to any current psychiatric 
illness he may exhibit.  (Emphasis 
added). 

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel (GC) has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The plain language of 38 U.S.C.A. § 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that: (1) the 
condition existed prior to service; and (2) the condition was 
not aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003). 

The Court has stated that the word "unmistakable" means 
that an item cannot be misinterpreted and misunderstood, 
i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (citing Webster's New World Dictionary 1461 (3rd 
Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 
(1996) (stating that "clear and unmistakable error" means 
an error that is undebatable); Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc) ("The words 'clear and 
unmistakable error' are self-defining.  They are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed.").  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Applying the pertinent legal criteria to the facts summarized 
in the previous section,  the Board concedes initially that, 
clearly, there is a conflict in the medical record, to 
include both "positive" and "negative" medical opinions 
addressing the question of whether the veteran has a current 
acquired psychiatric disorder that is the result of service.  
The Board notes that, as set forth above, to the extent any 
psychiatric disability is attributed to a personality 
disorder, as opposed to an acquired (or "Axis I) disability, 
service connection cannot be granted for such disability.  
See Beno, supra; 38 C.F.R. § 3.303(c).  In determining the 
nature of the in-service disability associated with the 
veteran's mental health, the Board finds that the diagnosis 
reflected in the service medical records, rendered by mental 
health professionals who examined the veteran at that time, 
to be more probative than the opinions as to the appropriate 
in-service diagnosis rendered many years after service.  
Contemporaneous documents such as the service medical records 
have much greater probative value than opinions as to the in-
service diagnosis made many years later, both because of 
their contemporaneous nature and because they were prepared 
by medical professionals for neutral (treatment/evaluation) 
purposes rather than in contemplation of the receipt of 
monetary benefits.  

The service medical records clearly reflect a diagnosis of a 
personality disorder, more specifically an "inadequate 
personality," that was said at that time to have not been 
incurred in line of duty and to have existed prior to 
service.  Review of the service medical records, including 
the separation examination, simply does not reveal an "Axis 
I" diagnosis or other definitive evidence of an acquired 
psychiatric disorder.  Thus, for the reasons stated above, 
the Board find the in-service diagnosis of a personality 
disorder, made by examiners during service, to be more 
probative than the medical opinions dated many years after 
the fact asserting the existence of an in-service acquired 
psychiatric disorder, to include either by aggravation and/or 
"maturation" of a personality disorder into an acquired 
psychiatric disorder.  Thus, as medical opinions based on an 
inaccurate factual premise have no probative value, and the 
positive medial opinions are all essentially premised on a 
conclusion that an acquired psychiatric disorder was in some 
way demonstrated in service, the Board finds the positive 
medical opinions set forth in the pervious section to have 
minimal probative value.  See Reonal v. Brown, 5 Vet. App. 
458 (1993). 
  
The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

With the above authority in mind, the Board notes that in 
contrast to the positive medical opinions, which are premised 
on the basis that an acquired psychiatric disorder was 
manifested during service, the negative July 2003 VA opinion 
is not based on such an inaccurate premise.  The psychiatrist 
who rendered this opinion prefaced his conclusions with a 
detailed discussion of the pertinent clinical evidence, most 
importantly the service medical records.  Moreover, the 
negative opinion rendered in June 2000 was also not based on 
the inaccurate premise that an acquired psychiatric disorder 
was demonstrated during service by the contemporaneous 
evidence.  As such, the Board finds the probative value of 
these negative opinions to exceed that of the positive 
opinions of record.  See Reonal, supra.  

The Board has also considered the assertions and testimony of 
the veteran with respect to his belief that his current 
psychiatric problems are of in-service origin.   While the 
Board has full regard for the sincerity of his opinion, it 
emphasizes that he is a layman, not a medical professional.  
Consequently, these statements have no probative value as to 
medical nexus.  See Routen, Espiritu, supra.  In making this 
determination, the Board does not mean to suggest that the 
veteran did not have serious emotional problems during 
service, as evidenced by the apparent attempts at suicide.  
In addition, the psychiatrist's remarks in August 1974 with 
regard to the "urgent" need for the veteran's separation 
from service have been carefully considered.  Also considered 
were the principles with regard to "aggravation" as 
interpreted by Cotant and VAOGCPREC 3-2003.  However, given 
fact that the veteran's in service difficulties with his 
mental health have been attributed to a disability for which 
service connection cannot be granted; namely, a personality 
disorder, service connection simply cannot be granted, to 
include based on a theory of aggravation.  In short 
therefore, as the Board finds the probative weight of the 
negative evidence to exceed that of the positive, the claim 
must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


